Citation Nr: 0736689	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-23 036	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.

The veteran presented sworn testimony in support of his 
appeal during a September 2005 hearing before the undersigned 
Veterans Law Judge.  The appeal was then remanded for further 
evidentiary development in March 2006.  Such development 
having been accomplished, the veteran's case is once again 
before the Board of Veterans' Appeals (Board) for appellate 
review.


FINDINGS OF FACT

1.  The veteran's only significant noise exposure occurred 
during his period of active service from 1948 to 1952.

2.  His treating VA audiologist has linked his currently-
shown bilateral hearing loss and tinnitus to acoustic trauma 
during his period of service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently-shown bilateral 
hearing loss and tinnitus was caused by exposure to acoustic 
trauma from aircraft noise during service, and requests that 
service connection be granted.  



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a March 
2003 letter.  The veteran has not been informed of the law 
and regulations governing the assignment of disability 
ratings and effective dates in connection with the instant 
claim, however the Board finds no prejudice has accrued to 
the veteran by this omission, in light of the disposition 
reached below.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In implementing the grant of service 
connection, the RO will assign disability ratings and 
effective dates as to each disability and inform the veteran 
as to the particular basis for each assignment.  At that 
time, the veteran will be able to challenge the ratings and 
effective dates, if he desires to do so.

The record on appeal contains private and VA medical 
treatment reports.  The veteran has presented sworn testimony 
during a hearing before the undersigned Veterans Law Judge, 
resulting in the March 2006 remand.  All evidentiary 
development requested in the remand has been accomplished.  
No outstanding records have been identified.  Thus, the Board 
considers that the VA's duty to assist requirements have been 
met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the veteran's service medical records reveals 
little about the veteran's hearing acuity.  The report of the 
general medical examination conducted upon entrance into the 
service shows that he had normal hearing, as tested by the 
whispered/spoken voice test, which represented standard 
medical practice at that time.  There is no report of a 
medical examination at discharge available for review and no 
other mention of hearing acuity in his service medical 
records.

The initial evidence of record reflecting a hearing loss 
consists of reports showing that hearing aids were prescribed 
in 1989.  There is no indication as to the extent of the 
veteran's hearing loss in these records, or any medical 
indication as to how long he had been experiencing hearing 
loss.  Review of private medical records submitted by the 
veteran reveals a February 1987 notation that the veteran's 
ear, nose, and throat status was "negative except for 
tinnitus in the right ear," and a March 1988 notation of 
occasional tinnitus.  

VA medical evidence dated in 2004 shows that the veteran's 
hearing loss is so severe that the threshold criteria for a 
finding of hearing loss under 38 C.F.R. § 3.385 are exceeded.  
His audiologist interpreted audiological test results as 
showing mild to profound sensorineural hearing loss in each 
ear.

During the September 2005 hearing on appeal, the veteran 
testified about the noise involved in working on the flight 
decks of aircraft carries and at the Norfolk Naval Air 
Station.  He explained that his employment after his 
discharge from service did not involve significant noise 
exposure, that indeed, his period of active duty was the only 
time in his life when he had significant noise exposure.  He 
also testified that he did not recall noticing hearing loss 
or tinnitus during service; that his tinnitus began sometime 
around 1955 or 1960, and that he had not realized the extent 
of his hearing loss until around fifteen years previously, 
about 1990, when he had his hearing tested and started using 
hearing aids.

That the veteran currently has a bilateral hearing loss and 
tinnitus is not in dispute; rather the question to be 
resolved is whether these disabilities are related to his 
period of service from 1948 to 1952.  As set forth above, 
there is a lengthy period of time during which the 
contemporaneous evidence of record is negative as to the 
veteran's hearing acuity and tinnitus.  Retrospectively, we 
can interpret current evidence, such as the veteran's hearing 
testimony, to fill in this gap in the record.  Additionally, 
the veteran's treating VA audiologist has presented an 
October 2005 written opinion that the veteran's noise 
exposure during active duty "could be a contributing factor 
to his current hearing loss." 

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence." "  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

In summary, the evidence in support of the veteran's claim 
consists of his own contentions and testimony, and the 
opinion rendered by the VA audiologist who currently treats 
his hearing loss; while the absence of any contemporaneous 
records reflecting his hearing acuity during the more than 
thirty years after his discharge from service weighs against 
the claim.  

The Board finds that the veteran's hearing testimony is 
deemed helpful to the Board and credible insofar as it 
comports with the medical evidence of record.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, the Board 
accepts the veteran's statement that his only significant 
acoustic trauma occurred during his period of service.  In 
this regard, we note that his testimony is corroborated by 
the available personnel records showing that his military 
occupational specialty was that of aviation electrician's 
mate.  His description of his in-service noise exposure is 
thus consistent with his duties during service.  

The other piece of evidence which is supportive of the 
veteran's claim is the medical opinion rendered by the VA 
audiologist.  In this case, the Board chooses to place 
probative weight on this opinion, despite the qualified 
nature of the words chosen, that his military noise exposure 
could have contributed to his current hearing loss.  The 
"use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology."  "[A]n 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words."  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  The 
opinion was rendered by the veteran's treating audiologist, 
who is familiar with the veteran's situation.  Furthermore, 
the opinion may have been couched in cautious terms because 
the audiologist was relying upon the veteran's own reported 
history, without independent review of his military records.  
However, the Board has already found the veteran to be a 
credible witness, and we have reviewed his military records, 
which corroborate his assertions.  Thus, upon review, the 
Board finds that the medical opinion is probative and 
supports the veteran's claim that his hearing loss and 
tinnitus are related to acoustic trauma sustained during his 
period of service.

In weighing the admittedly-scanty evidence of record, 
therefore, the Board finds that equipoise in the evidence 
exists.  In this case, governing law requires that the 
benefit of the doubt accrues to the veteran, tipping the 
balance in his favor.  38 U.S.C.A. § 5107.  We therefore hold 
that service connection for bilateral hearing loss and 
tinnitus is warranted, as caused by acoustic trauma during 
the veteran's period of service.  A grant of service 
connection for both disabilities is therefore appropriate.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for bilateral tinnitus is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


